In the
    United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-1673
MONDREA VINNING-EL,
                                               Plaintiff-Appellant,
                                 v.

SCOTT LONG, Correctional Officer,
DAVID REID, Correctional Officer,
and JOHN DOE, Sergeant and Lieutenant,
                                            Defendants-Appellees.
                          ____________
             Appeal from the United States District Court
                 for the Southern District of Illinois.
            No. 03 C 514—G. Patrick Murphy, Chief Judge.
                          ____________
    SUBMITTED JANUARY 17, 2007Œ—DECIDED MARCH 27, 2007
                          ____________


    Before BAUER, RIPPLE and WOOD, Circuit Judges.
  PER CURIAM. Illinois prisoner Mondrea Vinning-El
brought this suit under 42 U.S.C. § 1983 claiming as
relevant here that guards Scott Long and David Reid


Œ
  After an examination of the briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the ap-
peal is submitted on the briefs and the record. See Fed. R. App.
P. 34(a)(2).
2                                                   No. 06-1673

violated his Eighth Amendment rights by subjecting him to
inhumane conditions of confinement in the disciplinary-
segregation unit at Menard Correctional Center.1 The
district court granted summary judgment for the defen-
dants based on their defense of qualified immunity, and
Vinning-El appeals. We reverse the judgment and remand
for further proceedings.
  We recite the facts in the light most favorable to Vinning-
El. After a fight with his cellmate on August 10, 2001,
Vinning-El was stripped of his clothing and placed in a
cell in the disciplinary-segregation unit. He was not
permitted to take any personal property with him. The
floor of the cell was covered with water, the sink and toilet
did not work, and the walls were smeared with blood and
feces. Vinning-El was forced to remain in the cell without
a mattress, sheets, toilet paper, towels, shoes, soap, tooth-
paste, or any personal property, for six days. (Long and
Reid contest the duration of his stay based on prison
records that indicate Vinning-El was in the cell for three
days only, but Vinning-El contends that those records are
inaccurate.) Vinning-El alleges in his verified complaint
that Long and Reid “perpetuated” the conditions.
  On appeal Long and Reid now concede they were
wrong to argue—and the district court was wrong to
conclude—that reasonable prison guards could not have
known in August 2001 that the conditions in the Menard
segregation unit violated the Eighth Amendment. We agree


1
   Five other inmates initially joined as plaintiffs with Vinning-
El, but the district court severed their claims. Vinning-El also
included in his complaint additional claims against other prison
employees, but the district court dismissed them at initial
screening. See 28 U.S.C. § 1915A.
No. 06-1673                                                  3

with their concession since it was clearly established
well before 2001 that the conditions Vinning-El describes,
if true, deprived him of the “minimal civilized measure of
life’s necessities.” See Rhodes v. Chapman, 452 U.S. 337, 347
(1981). Any number of opinions overturning grants of
summary judgment and remanding for trial on similar
allegations confirm this proposition. See, e.g., Johnson v.
Pelker, 891 F.2d 136, 139-40 (7th Cir. 1989) (prisoner held
for three days in segregation cell allegedly smeared with
human feces and having no running water); Jackson v.
Duckworth, 955 F.2d 21, 22 (7th Cir. 1992) (prisoner held
in cell that allegedly was filthy and smelled of human
waste, lacked adequate heating, contained dirty bedding,
and had “rusted out” toilets, no toilet paper, and black
worms in the drinking water); Isby v. Clark, 100 F.3d 502,
505-06 (7th Cir. 1996) (prisoner held in segregation cell that
allegedly was “filthy, with dried blood, feces, urine and
food on the walls”); see also Gillis v. Litscher, 468 F.3d 488,
493 (7th Cir. 2006) (explaining that prisons must provide
“reasonably adequate ventilation, sanitation, bedding,
hygienic materials, and utilities” (quotation marks and
citation omitted)); Despain v. Uphoff, 264 F.3d 965, 974 (10th
Cir. 2001) (concluding that exposure to human waste,
even for 36 hours, would constitute sufficiently serious
deprivation to violate Eighth Amendment).
  Long and Reid argue, nevertheless, that we should
uphold the grant of summary judgment because, in their
view, Vinning-El failed to produce evidence that they
were subjectively aware of the conditions in his cell. See
Farmer v. Brennan, 511 U.S. 825, 837 (1994) (holding that
Eighth Amendment claim is established if plaintiff proves
that defendant was deliberately indifferent to an objec-
tively serious condition). The defendants made this same
4                                                No. 06-1673

argument in the district court, and we may affirm the
judgment based on any ground found in the record. Hull
v. Stoughton Trailers, LLC, 445 F.3d 949, 951 (7th Cir. 2006).
Our review is de novo, and we construe all facts in the light
most favorable to Vinning-El, drawing all reasonable
inferences in his favor. Gillis, 468 F.3d at 492. We will
affirm only if there is no genuine issue of material fact
and the defendants are entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Gillis, 468 F.3d at 492.
  We start by noting that Vinning-El alleges that Long
and Reid were responsible for the conditions in the segre-
gation unit, and they have not denied being involved in
his detention there. Instead, they press the narrower
argument that Vinning-El never introduced evidence that
they were aware of the specific condition in his cell. This
argument, however, is unpersuasive. Deliberate indiffer-
ence can be established by inference from circumstantial
evidence, Farmer, 511 U.S. at 842, including evidence that
the risk was “so obvious that a jury may reasonably infer
actual knowledge on the part of the defendants,” Hall v.
Bennett, 379 F.3d 462, 464 (7th Cir. 2004). Given the condi-
tions Vinning-El describes—a floor covered with water, a
broken toilet, feces and blood smeared along the wall,
and no mattress to sleep on—a reasonable jury could infer
that prison guards working in the vicinity necessarily
would have known about the condition of the segregation
cells. Cf. Isby, 100 F.3d at 505-06 (noting that subjective
component of Eighth Amendment claim “in all probabil-
ity” would be satisfied, assuming that inmate’s cell in fact
had “dried blood, feces, urine and food on the walls,”
given guards’ “closeness to the situation”). Thus, we
conclude that Vinning-El presented enough evidence to
raise a genuine issue of material fact as to whether Long
and Reid were deliberately indifferent.
No. 06-1673                                              5

  The judgment of the district court is reversed, and the
case is remanded for further proceedings.
                                REVERSED and REMANDED

A true Copy:
       Teste:

                        _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—3-27-07